
	
		I
		111th CONGRESS
		2d Session
		H. R. 4760
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. Sam Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  individuals to provide their Social Security number in order to claim the
		  first-time homebuyer tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 First-Time Homebuyer Tax Credit
			 Eligibility Verification Act of 2010.
		2.Social security
			 number required for first-time homebuyer tax credit
			(a)In
			 generalSubsection (d) of
			 section 36 of the Internal Revenue Code of 1986 is amended—
				(1)by redesignating
			 paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and (D),
			 respectively,
				(2)by moving such
			 subparagraphs 2 ems to the right,
				(3)by striking
			 No credit and inserting the following:
					
						(1)In
				generalNo
				credit
						,
				and
				(4)by striking
			 or at the end of subparagraph (C), by striking the period at the
			 end of paragraph (D) and inserting , or, and by adding at the
			 end the following:
					
						(E)the taxpayer does not include the
				taxpayer’s social security number on the return of tax for such taxable
				year.
						(2)Joint
				returnsIn the case of a joint return, the requirement of
				subparagraph (E) shall be treated as met if the social security number of
				either spouse is included on such return.
						(3)Omission treated
				as mathematical or clerical errorAny failure to meet the requirement of
				subparagraph (E) shall be treated as a mathematical or clerical error and
				assessed according to section
				6213(b)(1).
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after the date of the enactment of this Act.
			
